      Case 2:21-cr-00369 Document 29 Filed on 06/17/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 17, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:21-CR-00369
                                             §
ADRIAN LERMA                                 §
                                             §
       Defendant.                            §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on April 16, 2021. A petition for action on pretrial release was

filed on May 17, 2021 with the Court alleging that Defendant violated condition (1) of his

bond conditions ordering that he not violate federal, state, or local law while on release.

The specific allegations are included in the petition. (D.E. 13). Defendant pled true to the

allegation at today’s hearing.

       The following requires detention of the defendant pending trial in this case:

       (1)    There is probable cause to believe that Defendant has committed a federal,

state, or local crime while on release;

       (2)    There is clear and convincing evidence that the Defendant has violated the

condition of release;



1/2
      Case 2:21-cr-00369 Document 29 Filed on 06/17/21 in TXSD Page 2 of 2




       (3)    Based on the factors in section 3142(g) of Title 18, there is no condition or

combination of conditions of release that will assure that the Defendant will not flee or

pose a danger to the safety of any other person or the community; and

       (4)    Defendant is unlikely to abide by any condition or combination of conditions

of release.



       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.


       ORDERED on June 17, 2021.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
